[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Bigelow v. Am. Family Ins. Co., Slip Opinion No. 2016-Ohio-1135.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-1135
      BIGELOW, APPELLEE, v. AMERICAN FAMILY INSURANCE COMPANY,
                                      APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Bigelow v. Am. Family Ins. Co., Slip Opinion No.
                                   2016-Ohio-1135.]
Consumer Sales Practices Act—Application of Act to insurance companies—
        Judgment vacated and cause remanded for application of Dillon v. Farmers
        Ins. of Columbus, Inc.
    (No. 2014-1413—Submitted January 6, 2016—Decided March 23, 2016.)
             APPEAL from the Court of Appeals for Coshocton County,
                          No. 2013CA24, 2014-Ohio-2945.
                                 __________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to the court of appeals for application of Dillon v. Farmers Ins. of
Columbus, Inc., ___ Ohio St.3d ___, 2015-Ohio-5407, ___ N.E.3d ___.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
       O’NEILL, J., dissents.
                                _________________
       Pomerene, Burns & Skelton, and James R. Skelton, for appellee.
       Frost & Maddox Co., L.P.A., and Mark S. Maddox, for appellant.
                                _________________




                                        2